Name: Commission Delegated Regulation (EU) 2016/1851 of 14 June 2016 adopting the programme of ad hoc modules, covering the years 2019, 2020 and 2021, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: labour market;  employment;  migration;  organisation of work and working conditions;  economic analysis
 Date Published: nan

 20.10.2016 EN Official Journal of the European Union L 284/1 COMMISSION DELEGATED REGULATION (EU) 2016/1851 of 14 June 2016 adopting the programme of ad hoc modules, covering the years 2019, 2020 and 2021, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 7a(4) thereof, Whereas: (1) In accordance with Regulation (EC) No 577/98, it is necessary to specify the elements of the programme of ad hoc modules covering the years 2019, 2020 and 2021. (2) There is a need for a comprehensive and comparable set of data on work organisation and working time arrangements, and a need for more detailed data on labour market participation, in order to monitor progress towards the common objectives of the Europe 2020 strategy. (3) In the context of the ongoing debate on flexicurity (2) and the expressed need for greater adaptability of both enterprises and workers in Europe, a key issue highlighted in the European employment strategy and the employment guidelines (3), it is necessary to collect data with a large-scale European survey on the extent of application of various forms of new practices in work organisation and working time arrangements and the experiences of workers with these. (4) In its communication on an EU Strategic Framework on Health and Safety at Work 2014-2020 (4), the Commission underlined the importance of improving statistical data collection on work-related accidents and diseases, occupational exposures and work-related ill-health. A new ad hoc module on accidents at work and work-related health problems should make it possible to compare data transmitted by Member States under the European statistics on accidents at work project with the situation of people on the labour market, and to collect data on work-related health problems. Moreover, it should provide information on occupational exposure to risk factors for physical health and mental well-being. (5) In its communication A European Agenda on Migration (5), the Commission acknowledged the need to develop structural actions related to migration. Measures for the integration of migrants should be promoted, including initiatives to improve language and professional skills, and to ease qualifications recognition and access to the labour market. Moreover, one of the key domains targeted by Council Recommendation (EU) 2015/1184 (6) focuses on removing barriers to labour market participation and reducing employment gaps for disadvantaged people, including the gap between Union citizens and non-Union citizens. In this context, detailed data on the labour situation of migrants are needed to provide a reliable evidence base for decision-making, HAS ADOPTED THIS REGULATION: Article 1 The programme of ad hoc modules for the labour force sample survey, covering the years 2019, 2020 and 2021, as set out in the Annex, is adopted. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 77, 14.3.1998, p. 3. (2) Flexicurity is an integrated strategy for enhancing, at the same time, flexibility and security in the labour market. It attempts to reconcile employers' need for a flexible workforce with workers' need for security  confidence that they will not face long periods of unemployment. (3) Council Decision (EU) 2015/1848 of 5 October 2015 on guidelines for the employment policies of the Member States for 2015 (OJ L 268, 15.10.2015, p. 28). (4) COM(2014) 332 final of 6 June 2014. (5) COM(2015) 240 final of 13 May 2015. (6) Council Recommendation (EU) 2015/1184 of 14 July 2015 on broad guidelines for the economic policies of the Member States and of the European Union (OJ L 192, 18.7.2015, p. 27). ANNEX LABOUR FORCE SURVEY Multiannual programme of ad hoc modules 2019-2021 Work organisation and working time arrangements Reference period: 2019 Sub-modules (areas on which more detailed information is to be provided): Sub-module 1: Flexibility of working times Aim: to provide more detail on how workers can decide on their working time and their absences, but also the frequency of situations when workers are required to change their working time. Sub-module 2: Methods at work Aim: to collect information on time pressures, direct management and autonomy in the work environment. Sub-module 3: Place of work Aim: to provide more detail on the place of work and on the commuting time expressed as the time required to get from home to work. Accidents at work and other work-related health problems Reference period: 2020 Sub-modules (areas on which more detailed information is to be provided): Sub-module 1: Accidents at work Aim: to identify accidents at work resulting in injuries, their type and their impact in terms of work days lost or disability. Sub-module 2: Work-related health problems Aim: to identify physical or mental health problems caused or made worse by work, their type and their impact in terms of work days lost or disability. Sub-module 3: Risk factors for physical health and/or mental well-being Aim: to analyse whether workers are exposed to risk factors that can affect their physical and/or mental health. Labour situation of migrants and their immediate descendants Reference period: 2021 Sub-modules (areas on which more information is to be provided): Sub-module 1: Background information Aim: to provide more details on migrants and their immediate descendants (1), namely on the educational background of the parents and the main reason for migrating. Sub-module 2: Language skills Aim: to collect information about the self-perceived language skills of migrants. Sub-module 3: Obstacles and support to labour market participation Aim: to capture information on obstacles to labour market participation (for example recognition of qualifications obtained abroad or obstacle linked to foreign origin) and on individual approaches to finding work. (1) Migrants are defined here as foreign-born persons, which may also be third country nationals. The immediate descendants of migrants should be understood as second-generation immigrants, i.e. native-born persons with at least one parent born abroad.